DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "10" and "6c" have both been used to designate “dewatering tank”;
reference characters "20" and "6b" have both been used to designate “driving cylinder”; and
reference characters "30" and "6a" have both been used to designate “dewatering rubber tub”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10”, “71”, and “72”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform a dewatering part” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1,
Lines 1-9 recite: “A press-dewatering rubber tub for a continuous washing machine, which is mounted on a dewatering part positioned on a rear end side of the continuous washing machine configured by a plurality of washing compartments and is configured to be movable upward or downward by a driving cylinder so as to press a laundry in a dewatering tank, wherein a plurality of high-elastic honeycomb fillers as a filler for enhancing durability have a hollow shaped therein and are stored in the dewatering rubber tub in a state that releasing of the high-elastic honeycomb fillers is prevented by an outflow prevention cover”, however there is inadequate supportive description within the specification that provides a clear explanation of the recited configuration.  In the claimed embodiment illustrated by Figure 3 (comprising honeycomb fillers 50), it is not the press-dewatering rubber tub (30) that is moved by the driving cylinder (20) as claimed, but rather the outflow prevention cover (32) that is moved upward or downward by the driving cylinder (20) into the rubber tub (30).  Figure 3 does not include reference character (10) denoting the dewatering tank, and the claimed structural relationship between the rubber tub (30) and dewatering tank (10) cannot be surmised.  Figure 2 illustrates an alternate embodiment wherein the rubber tub (6a) is driven by driving cylinder (6b) into dewatering tank (6c), however this 
Regarding claim 2,
Lines 1-9 recite: “A press-dewatering rubber tub for a continuous washing machine, which is mounted on a dewatering part positioned on a rear end side of the continuous washing machine configured by a plurality of washing compartments and is configured to be movable upward or downward by a driving cylinder so as to press a laundry in a dewatering tank, wherein a plurality of high-elastic square fillers as a filler for enhancing durability have a hollow shaped therein and are stored in the dewatering rubber tub in a state that releasing of the high-elastic square fillers is prevented by an outflow prevention cover”, however there is inadequate supportive description within the specification that provides a clear explanation of the recited configuration.  In the claimed embodiment illustrated by Figure 4 (comprising square fillers 60), it is not the press-dewatering rubber tub (30) that is moved by the driving cylinder (20) as claimed, but rather the outflow prevention cover (32) that is moved upward or downward by the driving cylinder (20) into the rubber tub (30).  Figure 4 does not include reference character (10) denoting the dewatering tank, and the claimed structural relationship between the rubber tub (30) and dewatering tank (10) cannot be surmised.  Figure 2 illustrates an alternate embodiment wherein the rubber tub (6a) is driven by driving cylinder (6b) into dewatering tank (6c), however this configuration does not include an outflow prevention cover (32) as claimed.  Figures 2 and 4 alternately refer to the dewatering rubber tub as the movable element being driven (6a, see Fig. 2) and the element receiving the movable element (30, see Fig. 4), respectively.  None of the embodiments illustrated by the drawings include all of the claimed elements of the press-dewatering rubber tub, dewatering part, driving cylinder, dewatering tank, and outflow prevention cover in the configuration defined by the claim.  Claim 2 defines that the press-dewatering rubber tub is “mounted on a dewatering part positioned on a rear end side of the continuous washing machine”, however the specification seemingly 
Regarding claim 3,
Lines 1-9 recite: “A press-dewatering rubber tub for a continuous washing machine, which is mounted on a dewatering part positioned on a rear end side of the continuous washing machine configured by a plurality of washing compartments and is configured to be movable upward or downward by a driving cylinder so as to press a laundry in a dewatering tank, wherein a plurality of high-elastic cylindrical fillers as a filler for enhancing durability have a hollow shaped therein and are stored in the dewatering rubber tub in a state that releasing of the high-elastic cylindrical fillers is prevented by an outflow prevention cover”, however there is inadequate supportive description within the specification that provides a clear explanation of the recited configuration.  In the claimed embodiment illustrated by Figure 5 (comprising cylindrical . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Lines 1-5 recite “A press-dewatering rubber tub for a continuous washing machine, which is mounted on a dewatering part positioned on a rear end side of the continuous washing machine configured by a plurality of washing compartments and is configured to be movable upward or downward by a driving cylinder so as to press a laundry in a dewatering tank” which renders the claim indefinite because it is unclear if the dewatering part, continuous washing machine configured by a plurality of washing compartments, driving cylinder, and dewatering tank are meant to be positively recited elements defined by the claim, or rather statements of intended use within the preamble.  Clarification is required.
high-elastic honeycomb fillers as a filler for enhancing durability” wherein the term "high-elastic" is a relative term which renders the claim indefinite.  The term "high-elastic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the term “honeycomb fillers” is indefinite because it is unclear if the term “honeycomb” is meant rather to refer to a hexagonal shape of said fillers.  It is further unclear what exactly said high-elastic honeycomb fillers are meant to enhance the durability of.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 2,
Lines 1-5 recite “A press-dewatering rubber tub for a continuous washing machine, which is mounted on a dewatering part positioned on a rear end side of the continuous washing machine configured by a plurality of washing compartments and is configured to be movable upward or downward by a driving cylinder so as to press a laundry in a dewatering tank” which renders the claim indefinite because it is unclear if the dewatering part, continuous washing machine configured by a plurality of washing compartments, driving cylinder, and dewatering tank are meant to be positively recited elements defined by the claim, or rather statements of intended use within the preamble.  Clarification is required.
Line 6 recites “wherein a plurality of high-elastic square fillers as a filler for enhancing durability” wherein the term "high-elastic" is a relative term which renders the claim indefinite.  The term "high-elastic" is not defined by the claim, the specification 
Regarding claim 3,
Lines 1-5 recite “A press-dewatering rubber tub for a continuous washing machine, which is mounted on a dewatering part positioned on a rear end side of the continuous washing machine configured by a plurality of washing compartments and is configured to be movable upward or downward by a driving cylinder so as to press a laundry in a dewatering tank” which renders the claim indefinite because it is unclear if the dewatering part, continuous washing machine configured by a plurality of washing compartments, driving cylinder, and dewatering tank are meant to be positively recited elements defined by the claim, or rather statements of intended use within the preamble.  Clarification is required.
Line 6 recites “wherein a plurality of high-elastic cylindrical fillers as a filler for enhancing durability
Claim limitation “a dewatering part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Independent claims 1-3 recite “A press-dewatering rubber tub for a continuous washing machine, which is mounted on a dewatering part”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claims 1-3) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the explanation described by the specification teaches:
“Meanwhile, FIG. 2 illustrates a schematic structure of a dewatering part (6).  A dewatering rubber tub (6a) is pressed downward by a driving cylinder (6b) so as to press a laundry moved into a dewatering tank (6c), thereby dewatering the laundry.” [¶0006]
	Further in view of the drawings, Figure 2 is the only figure which includes reference character (6) denoting said “dewatering part”, which is seemingly comprised of: a dewatering rubber tub (6a); a driving cylinder (6b), and a dewatering tank (6c); the embodiments of Figures 3-5 do not label said dewatering part (6).  Therefore it is unclear how the press-dewatering rubber tub is “mounted on” said dewatering part, given that said rubber tub is seemingly an element which comprises the dewatering part.  The structure of said “dewatering part” cannot be surmised as it is unclear how said dewatering part is separate and distinct from the press-dewatering rubber tub, driving cylinder, and dewatering tank, as recited within claims 1-3.  Therefore, upon review of the disclosure in its entirety, with regard to said “dewatering part” (as defined 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2010/0313440 to Poy;
US Pat. 2,685,190 to Whittington;
	US Pat. 4,471,637 to Holzinger;
	US Pat. 4,976,119 to Hartmann;
DE 3605655 to Xander (Machine Translation provided).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/
Examiner, Art Unit 1711                                                                                                                                                                                                       


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711